Cite as 2017 Ark. App. 266

                   ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                        No. CV-17-5


                                                 Opinion Delivered   April 26, 2017

JOEL BUCKLEY                                     APPEAL FROM THE WASHINGTON
                               APPELLANT         COUNTY CIRCUIT COURT
                                                 [NO. 72JV-15-284]
V.
                                                 HONORABLE STACEY
ARKANSAS DEPARTMENT OF                           ZIMMERMAN, JUDGE
HUMAN SERVICES and MINOR
CHILD
                     APPELLEES                   AFFIRMED



                             WAYMOND M. BROWN, Judge


           Appellant Joel Buckley appeals from the order of the Washington County Circuit

Court terminating his parental rights to his son, E.H. (D.O.B. 07/03/13). He argues on

appeal that the evidence was insufficient to support the grounds for termination. We affirm.1

       This case began after Kristen Hall, E.H.’s mother, strangled one of her sons, M.B., in

the presence of her other children. As a result, all four of the children were removed from

the home on April 4, 2015. They were adjudicated dependent-neglected on May 20, 2015,

due to neglect, parental unfitness, and the abuse of M.B. In the September 24, 2015 review

order, the trial court found that appellant was incarcerated and had not participated in any

services. In the permanency-planning order entered on February 24, 2016, the court found


       1
        The court also terminated the parental rights of E.H.’s mother, Kristen Hall, but
she is not a party in this appeal.
                                   Cite as 2017 Ark. App. 266

that appellant had been released from prison on parole, but that he had not obtained stable

housing or provided proof that he had completed parenting classes. The court granted

appellant two one-hour weekly visitations with E.H. The court changed the case’s goal to

adoption in the fifteen-month permanency-planning order on May 18, 2016, after finding that

appellant was not in compliance and was “totally unfit.” The order stated in pertinent part:

       Joel Buckley has not completed most of the court orders and the case plan. He has
       not contacted DHS since the last court hearing. He has not completed parenting
       classes. He resides in a hotel and does not have stable housing. He has received
       another DWI charge since our last court hearing-and pled guilty to that charge. He
       has attended his visits with [E.H.] only sporadically, and he has not been appropriate
       in all visits. At a recent visit, Mr. Buckley was acting intoxicated, and he refused an
       alcohol screen. His voice was elevated and he was stumbling. [E.H.] was present to
       witness those behaviors. Today, Joel Buckley was drug and alcohol screened. Mr.
       Buckley admitted drinking 24 ounces of beer this morning and to taking a “pain pill”
       that was not prescribed to him yesterday. Mr. Buckley is TOTALLY UNFIT today.

       He has made minimal progress towards alleviating or mitigating the causes of the
       juveniles’ [sic] removal from the home and completing the court orders and
       requirements of the case plan.

       The Arkansas Department of Human Services (DHS) filed a petition to terminate

appellant’s parental rights on June 14, 2016. It listed three grounds for termination against

appellant: (1) the “failure to remedy” ground,2 (2) the “failure to provide significant material

support or to maintain meaningful contact” ground,3 and (3) the “subsequent other factors

or issues” ground.4 The termination hearing took place on August 31, 2016. At the

conclusion of the hearing, the court granted DHS’s petition to terminate appellant’s parental



       2
           Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a) (Repl. 2015).
       3
           Ark. Code Ann. § 9-27-341(b)(3)(B)(ii)(a).
       4
           Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a).
                                               2
                                   Cite as 2017 Ark. App. 266

rights on all grounds alleged. The termination order was filed on October 14, 2016.

Appellant filed a timely notice of appeal on October 25, 2016. This appeal followed.

       We review cases involving the termination of parental rights de novo.5 While we

review the factual basis for terminating parental rights under a clearly erroneous standard, no

deference is given to the circuit court’s decision with regard to errors of law.6 An order

forever terminating parental rights must be based on clear and convincing evidence that

termination is in the child’s best interest and that a statutory ground for termination exists.7

Best interest includes consideration of the likelihood that the juvenile will be adopted and the

potential harm caused by returning custody of the juvenile to the parent.8

       The trial court terminated appellant’s parental rights based on all three grounds alleged

in DHS’s petition. However, only one ground must be proved to support termination.9 In

finding that appellant’s parental rights should be terminated based on the “subsequent other

factors or issues” ground, the court found:

       At the Permanency Planning Hearing, held before this Court on February 24, 2016,
       the Court found cause to continue the goal of this case, as to [E.H.], as reunification.
       However, when the parties appeared for the 15 Month Permanency Planning Hearing,
       and despite parents having been given more time to come into compliance with the
       case plan and court orders, neither parent was in compliance. At the 15 Month
       Permanency Planning Hearing, Mother had not complied with most of the case plan
       and court orders. The Court found Mother was totally unfit. Father likewise had not

       5
           Griffin v. Ark. Dep’t of Health & Human Servs., 95 Ark. App. 322, 236 S.W.3d 570
(2006).
       6
           Id.
       7
           Ark. Code Ann. § 9-27-341(b)(3)(A).
       8
           Donley v. Ark. Dep’t of Human Servs., 2014 Ark. App. 335.
       9
           Lee v. Ark. Dep’t of Human Servs., 102 Ark. App. 337, 285 S.W.3d 277 (2008).
                                               3
                                    Cite as 2017 Ark. App. 266

        complied with most of the case plan and court orders. The Court likewise found that
        Father was totally unfit. The same remains true today- and both Mother and Joel
        Buckley are incarcerated today. Additionally, Father was drug and alcohol screened
        at the 15 Month Permanency Planning Hearing- and Father admitted to drinking 24
        ounces of [beer] the Morning of Court and to taking a “pain pill” that was not
        prescribed to him. Despite the offer of appropriate family services (including foster
        care, home visits, counseling, transportation assistance, anger management, parenting
        classes, psychological evaluation, home studies, and caseworker services) neither parent
        has remedied these subsequent factors and neither parent has demonstrated fitness.

        Appellant contends that the evidence was insufficient to support the subsequent factors

ground because DHS failed to prove that it provided him with “appropriate family services,”

which he contends is a necessary element of this ground. More specifically, he argues that

DHS failed to offer him any services to address his alleged “issue with alcohol.” He does not

otherwise challenge the sufficiency of the evidence supporting this ground for termination,

nor does he challenge the trial court’s best-interest finding. Thus, we need not consider those

issues.10

        Throughout this case, the court found that DHS had made meaningful efforts, and

appellant did not appeal any of those findings. We have held that the failure to appeal from

the trial court’s prior meaningful-efforts findings precludes us from reviewing those adverse

rulings.11 Additionally, appellant failed to present this argument to the trial court during the

termination hearing although he had the opportunity to do so. Instead, he asked that the

court reconsider a home study of Patsy Rye, which had been denied due to Rye’s past with

DHS. Thus, he has waived the issue of whether appropriate services were provided by DHS

to him. Accordingly, we affirm.


        10
             See Yarbrough v. Ark. Dep’t of Human Servs., 2016 Ark. App. 429, 501 S.W.3d 839.
        11
             Id.
                                                4
                         Cite as 2017 Ark. App. 266

Affirmed.

KLAPPENBACH and WHITEAKER, JJ., agree.

Tina Bowers Lee, Arkansas Public Defender Commission, for appellant.

Mary Goff, Office of Chief Counsel, for appellee.

Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                     5